DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 3/24/2022. Claims 8-9, 17, and 19-20 are currently amended. Claims 8-20 are pending review in this action. The previous objection regarding the Specification and the Claims are withdrawn in light of Applicant's amendment to the Specification and the Claims. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's amendment to Claim 17. The previous 35 U.S.C 102 rejections are withdrawn in light of Applicant's amendment to Claim 8. The previous 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 8. New grounds of rejection necessitated by Applicant's amendments are presented below.
Information Disclosure Statement
The information disclosure statement submitted on 1/4/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20160013455A1) and in further view of Viavattine (US 20120107670A1).
In Regards to Claim 8:
Shiu discloses an electrochemical cell (stacked battery cell, 100) comprising: an anode comprising a plurality of anode plates (anode, 210) each having outside peripheral surfaces; a cathode comprising a plurality of cathode plates (cathode, 200) each having outside peripheral surfaces, wherein the cathode plates (cathode, 200) are interposed between adjacent anode plates (anode, 210) forming a stack of alternating anode and cathode plates (anode, 210 and cathode, 200) (Figures 1A, 2A, and 2B , [0031, 0037, 0042]). 
Shiu further discloses a separator (126) positioned to provide physical separation between anode and cathode plates (anode, 210 and cathode, 200); a plurality of anode collectors (130) in electrical communication with each anode plate (anode, 210); a plurality of anode tabs (215) in electrical communication with each anode collector (130); a plurality of cathode collectors (122) in electrical communication with each cathode plate (cathode, 210); a plurality of cathode tabs (204) in electrical communication with each cathode collector (122) (Figures 1B, 2A, and 2B, [0039, 0042-0043]).  
Shiu further discloses an anode busbar (common tab, 307) interconnecting the plurality of anode tabs (215) in parallel; a cathode busbar (common busbar, 307) interconnecting the plurality of cathode tabs (204) in parallel; the outside peripheral surfaces of the cathode plates (cathode, 200) defining a first perimeter (see annotated Figure 2A below); the cathode plates (cathode, 200) defining a first void (cathode notch, 202) falling within the first perimeter (see annotated Figure 2A below); the cathode busbar (common busbar, 307) disposed within the first perimeter (see annotated Figure 2A below) (Figures 2A and 3C, [0042, 0045]).
Shiu is deficient in disclosing that the cathode tabs are substantially planar within the first perimeter.
Viavattine discloses a battery comprised of an electrode stack (120) having a plurality of anodes (130) and cathodes (140) (Figure 2, [0037]). Viavattine further discloses that each of the anodes (130) and the cathodes (140) further comprise a tab (132/142), wherein adjacent tabs (132/142) are electrically connected by the insertion of a feedthrough pin (114) in coincident apertures (135A/145A) (Figure 2, [0027-0028, 0035-0036]). Viavattine further discloses that the tabs (132/142) are substantially planar within the perimeter as defined by the electrode plates (130/140), and the tabs remain further supported by spacers (122) (Figure 2, [0035]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the electrochemical cell of Shiu by electrically connecting the tabs of adjacent electrodes by forming apertures in the tabs and inserting therein a feedthrough pin, as taught by Viavattine, as it is a known method of forming an electrical connection in an electrode stack. By doing so, the limitation of Claim 8 requiring that the cathode tabs are substantially planar within the first perimeter, is met.


    PNG
    media_image1.png
    693
    792
    media_image1.png
    Greyscale

Annotated Figure 2A (Shiu US 20160013455A1)
In Regards to Claim 9 (Dependent Upon Claim 8):
	Shiu as modified by Viavattine discloses the electrochemical cell of Claim 8 as set forth above. Shiu further discloses that the outside peripheral surfaces of the anode plates (anode, 210) defining a second perimeter (see annotated Figure 2B below); the anode plates (anode, 210) defining a second void (anode notch, 213) falling within the second perimeter (see annotated Figure 2B below); the anode busbar (common tab, 307) disposed within the second perimeter (see annotated Figure 2B below) (Figure 2B and 3C, [0043, 0045]).
Shiu is deficient in disclosing that the anode tabs are substantially planar within the second perimeter.
Viavattine discloses a battery comprised of an electrode stack (120) having a plurality of anodes (130) and cathodes (140) (Figure 2, [0037]). Viavattine further discloses that each of the anodes (130) and the cathodes (140) further comprise a tab (132/142), wherein adjacent tabs (132/142) are electrically connected by the insertion of a feedthrough pin (114) in coincident apertures (135A/145A) (Figure 2, [0027-0028, 0035-0036]). Viavattine further discloses that the tabs (132/142) are substantially planar within the perimeter as defined by the electrode plates (130/140), and the tabs remain further supported by spacers (122) (Figure 2, [0035]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the electrochemical cell of Shiu by electrically connecting the tabs of adjacent electrodes by forming apertures in the tabs and inserting therein a feedthrough pin, as taught by Viavattine, as it is a known method of forming an electrical connection in an electrode stack. By doing so, the limitation of Claim 9 requiring that the anode tabs are substantially planar within the second perimeter, is met.

    PNG
    media_image2.png
    657
    781
    media_image2.png
    Greyscale

Annotated Figure 2B (Shiu US 20160013455A1)
In Regards to Claim 10 (Dependent Upon Claim 8):
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 8 as set forth above. Shiu further discloses that the first void (cathode notch, 202) is positioned adjacent a corner of the cathode plates (cathode, 200) (Figure 4C, [0049]). Therefore, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 8):
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 8 as set forth above. Shiu further teaches that the first void (cathode notch, 202) and the second void (anode notch, 213) serve to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked battery cell, 100) configurations require additional space outside of the perimeter of the electrodes [0038, 0042-0043].
Though Shiu doesn’t explicitly disclose the total surface area of the cathode plates (cathode, 200) or the first void (cathode notch, 202), Figure 2A indicates that the first void (cathode notch, 202) is approximately 3% of the total surface area of the cathode plates (cathode, 200). When designing cathode plates (cathode, 200), the skilled artisan would be motivated to select for the size of the first void (cathode notch, 202) a value which allowed enough space for the cathode tabs (204) to fit within, while also retaining as much cathode plate (cathode, 200) surface area as possible to maximize electrochemical activity. As such, Figure 2A would motivate the skilled artisan to select a size of approximately 3% without undue experimentation and with a reasonable expectation of success in providing a void which has space for a tab and preserves maximum electrode surface area.
Therefore, the limitation of Claim 11 requiring that the first void comprises less than 10 percent of the total surface area of the cathode plates, is met.
In Regards to Claim 12 (Dependent Upon Claim 9):
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 9 as set forth above. Shiu further discloses that the second void (anode notch, 213) is positioned adjacent a corner of the anode plates (anode, 210) (Figure 4C, [0049]). Therefore, all of the limitations of Claim 12 are met.
In Regards to Claim 13 (Dependent Upon Claim 9):
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 9 as set forth above. Shiu further teaches that the first void (cathode notch, 202) and the second void (anode notch, 213) serve to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked battery cell, 100) configurations require additional space outside of the perimeter of the electrodes [0038, 0042-0043].
Though Shiu doesn’t explicitly disclose the total surface area of the anode plates (anode, 210) or the second void (anode notch, 213), Figure 2B indicates that the second void (anode notch, 213) is approximately 3% of the total surface area of the anode plates (anode, 210). When designing anode plates (anode, 210), the skilled artisan would be motivated to select for the size of the second void (anode notch, 213) a value which allowed enough space for the anode tabs (215) to fit within, while also retaining as much anode plate (anode, 210) surface area as possible to maximize electrochemical activity. As such, Figure 2B would motivate the skilled artisan to select a size of approximately 3% without undue experimentation and with a reasonable expectation of success in providing a void which has space for a tab and preserves maximum electrode surface area.
Therefore, the limitation of Claim 13 requiring that the second void comprises less than 10 percent of the total surface area of the anode plates, is met.
In Regards to Claim 16 (Dependent Upon Claim 8):
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 8 as set forth above. Shiu further discloses that the cathode plates (cathode, 200) and the anode plates (anode, 210) are substantially rectangular (Figures 2A and 2B, [0031]). Therefore, all of the limitations of Claim 16 are met.
In Regards to Claim 18 (Dependent Upon Claim 8):
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 8 as set forth above. Shiu further discloses that the cathode plates (cathode, 200) and the anode plates (anode, 210) are substantially circular (Figure 5D, [0052]). Therefore, all of the limitations of Claim 18 are met.
Claims 11, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20160013455A1) as modified by Viavattine (US 20120107670A1), as applied to Claims 8 and 9 above, and further in view of Wijayawardhana et al. (US 20130323542A1).
In Regards to Claim 11 (Dependent Upon Claim 8):
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 8 as set forth above. Shiu further discloses a first void (cathode notch, 202) which serves to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked battery cell, 100) configurations require additional space outside of the perimeter of the electrodes [0038, 0042-0043].
Shiu is deficient in disclosing a first void which explicitly comprises less than 10 percent of the total surface area of the cathode plates.
Wijayawardhana discloses an electrochemical cell (lithium battery) which is comprised of an anode, a cathode, and a separator interposed in between the anode and the cathode (Figure 10, [0012-0017]). Wijayawardhana further discloses that the electrochemical cell (lithium battery) includes a reference electrode, and that the anode and the cathode contain a void (indent) wherein the reference electrode is located (Figure 10, [0179]). Wijayawardhana further discloses that the surface area of the anode and the surface area of the cathode are both 1914 mm2 (58 mm*33 mm), and that the surface area of the void (indent) in each of the anode and the cathode is 40 mm2 (8 mm*5 mm), which results in the surface area of the void (indent) comprising ~2% of the surface area of each of the anode and the cathode plates [0179]. 	
	Thus, when selecting dimensions for the cathode and the first void (cathode notch, 202) of the electrochemical device (stacked battery cell, 100) disclosed by Shiu, the skilled artisan would be motivated to select dimensions similar to those of the cathode and void (indent) disclosed by Wijayawardhana, as they are common dimensions found in the art and are within the customary size for batteries of this type. As such, the dimensions of the electrochemical device (lithium battery) disclosed by Wijayawardhana would motivate the skilled artisan to select for the first void of Shiu, a surface area of ~2% of the total surface area of the cathode plate, without undue experimentation and with a reasonable expectation of success in providing a first void which has enough space to accommodate electrical connections while at the same time maximizing electrode surface area. By doing so, the limitation of Claim 11 requiring that the first void comprises less than 10 percent of the total surface area of the cathode plates, is met.
In Regards to Claim 13 (Dependent Upon Claim 9):
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 9 as set forth above. Shiu further discloses a second void (anode notch, 213) which serves to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked battery cell, 100) configurations require additional space outside of the perimeter of the electrodes [0038, 0042-0043].
	Shiu is deficient in disclosing a void which explicitly comprises less than 10 percent of the total surface area of the anode plates.
Wijayawardhana discloses an electrochemical cell (lithium battery) which is comprised of an anode, a cathode, and a separator interposed in between the anode and the cathode (Figure 10, [0012-0017]). Wijayawardhana further discloses that the electrochemical cell (lithium battery) includes a reference electrode, and that the anode and the cathode contain a void (indent) wherein the reference electrode is located (Figure 10, [0179]). Wijayawardhana further discloses that the surface area of the anode and the surface area of the cathode are both 1914 mm2 (58 mm*33 mm), and that the surface area of the void (indent) in each of the anode and the cathode is 40 mm2 (8 mm*5 mm), which results in the surface area of the void (indent) comprising ~2% of the surface area of each of the anode and the cathode plates [0179]. 	
	Thus, when selecting dimensions for the anode and the second void (anode notch, 213) of the electrochemical device (stacked battery cell, 100) disclosed by Shiu, the skilled artisan would be motivated to select dimensions similar to those of the electrode plates and void (indent) disclosed by Wijayawardhana, as they are common dimensions found in the art and are within the customary size for batteries of this type. As such, the dimensions of the electrochemical device (lithium battery) disclosed by Wijayawardhana would motivate the skilled artisan to select for the second void (anode notch, 213) of Shiu, a surface area of ~2% of the total surface area of the anode plate, without undue experimentation and with a reasonable expectation of success in providing a second void which has enough space to accommodate electrical connections while at the same time maximizing electrode surface area. By doing so, the limitation of Claim 13 requiring that the second void comprises less than 10 percent of the total surface area of the anode plates, is met.
In Regards to Claim 19 (Dependent Upon Claim 8): 
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 8 as set forth above. Shiu further discloses a first void (cathode notch, 202) which serves to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked battery cell, 100) configurations require additional space outside of the perimeter of the electrodes [0038, 0042-0043].
	Shiu is deficient in disclosing a first void (cathode notch, 202) which covers a surface area of 0.1 mm2 to 100 mm2.
Wijayawardhana discloses an electrochemical cell (lithium battery) which is comprised of an anode, a cathode, and a separator interposed in between the anode and the cathode (Figure 10, [0012-0017]). Wijayawardhana further discloses that the electrochemical cell (lithium battery) includes a reference electrode, and that each of the anode and the cathode contain a void (indent) wherein the reference electrode is located (Figure 10, [0179]). Wijayawardhana further discloses that the surface area of the void (indent) is 40 mm2 (8 mm*5 mm) [0179].
	The examiner notes that the electrochemical cell (stacked battery cell, 100) disclosed by Shiu is expected to be similar in size to the electrochemical cell (lithium battery) disclosed by Wijayawardhana, as both are appropriate for use in similar electronic applications. Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the first void (cathode notch, 202) disclosed by Shiu, a void size similar to 40 mm2, as taught by Wijayawardhana, which is known in the art as a void size which allows for the accommodation of electronic connection, while maximizing the available surface area for electrochemical reactions. By doing so, the limitation of Claim 19 requiring that the first void covers a surface area of 0.1 mm2 to 100 mm2, is met.
In Regards to Claim 20 (Dependent Upon Claim 9): 
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 9 as set forth above. Shiu further discloses a second void (anode notch, 213) which serves to accommodate electrical connections (i.e. conductive tabs), which in typical electrochemical cell (stacked battery cell, 100) configurations require additional space outside of the perimeter of the electrodes [0038, 0042-0043].
	Shiu is deficient in disclosing a second void (anode notch, 212) which covers a surface area of 0.1 mm2 to 100 mm2.
Wijayawardhana discloses an electrochemical cell (lithium battery) which is comprised of an anode, a cathode, and a separator interposed in between the anode and the cathode (Figure 10, [0012-0017]). Wijayawardhana further discloses that the electrochemical cell (lithium battery) includes a reference electrode, and that each of the anode and the cathode contain a void (indent) wherein the reference electrode is located (Figure 10, [0179]). Wijayawardhana further discloses that the surface area of the void (indent) is 40 mm2 (8 mm*5 mm) [0179].
	The examiner notes that the electrochemical cell (stacked battery cell, 100) disclosed by Shiu is expected to be similar in size to the electrochemical cell (lithium battery) disclosed by Wijayawardhana, as both are appropriate for use in similar electronic applications. Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the second void (anode notch, 212) disclosed by Shiu, a void size similar to 40 mm2, as taught by Wijayawardhana, which is known in the art as a void size which allows for the accommodation of electronic connection, while maximizing the available surface area for electrochemical reactions. By doing so, the limitation of Claim 20 requiring that the second void covers a surface area of 0.1 mm2 to 100 mm2, is met.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20160013455A1) as modified by Viavattine (US 20120107670A1), as applied to Claims 8 above, and further in view of Hwang et al. (US 20110123857A1).
In Regards to Claim 14 (Dependent Upon Claim 8):
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 8 as set forth above.  Shiu further discloses a plurality of anode tabs (215) and an anode busbar (common tab, 307) interconnecting the plurality of anode tabs (215) in parallel (Figure 3C, [0043, 0045]). Shiu further discloses that the anode busbar (common tab, 307) is connected to the plurality of anode tabs (215) by bonding after the plurality of anode tabs (215) are folded-and-bonded to one another (Figure 3B, [0045]).
Shiu is deficient in disclosing that the anode tabs define an aperture into which the anode busbar fits.
Hwang discloses an electrochemical cell (rechargeable battery, 100) having an electrode assembly (20) comprised of alternating cathode plates (positive electrodes, 21) and anode plates (negative electrode, 22) with a separator (23) positioned in between (Figures 1 and 3, [0029, 0031]). Hwang further discloses that each of the cathode plates (positive electrodes, 21) has a cathode tab (positive uncoated region, 24) and each of the anode plates (negative electrode, 22) has an anode tab (negative uncoated region, 25) (Figure 7, [0032]). Hwang further discloses that the cathode tabs (positive uncoated region, 24) and the anode tabs (negative uncoated region, 25) possess apertures (openings, 241a, 241b, 251a, 251b) through which a busbar (bolt, 61) is inserted to electrically connect to the cathode tabs (positive uncoated region, 24) and the anode tabs (negative uncoated region, 25) (Figure 7, [0051, 0052]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Shiu by combining the anode tabs (215) together via a method of forming apertures in the anode tabs and inserting a busbar into the apertures, as taught by Hwang, without undue experimentation and with reasonable expectation of success in producing an electrochemical cell with good electrical connectivity, as it is known in the art as an alternative to the fold-and-bind method of connecting electrode tabs. By doing so, the limitation of Claim 14 requiring that the anode tabs define an aperture into which the anode busbar fits, is met.
In Regards to Claim 15 (Dependent Upon Claim 8):
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 8 as set forth above. Shiu further discloses a plurality of cathode tabs (204) and a cathode busbar (common tab, 307) interconnecting the plurality of cathode tabs (204) in parallel (Figure 3C, [0044, 0045]). Shiu further discloses that the cathode busbar (common tab, 307) is connected to the plurality of cathode tabs (204) by bonding after the plurality of cathode tabs (204) are folded-and-bonded to one another (Figure 3B, [0045]).
Shiu is deficient in disclosing that the cathode tabs define an aperture into which the cathode busbar fits.
Hwang discloses an electrochemical cell (rechargeable battery, 100) having an electrode assembly (20) comprised of alternating cathode plates (positive electrodes, 21) and anode plates (negative electrode, 22) with a separator (23) positioned in between (Figures 1 and 3, [0029, 0031]). Hwang further discloses that each of the cathode plates (positive electrodes, 21) has a cathode tab (positive uncoated region, 24) and each of the anode plates (negative electrode, 22) has an anode tab (negative uncoated region, 25) (Figure 7, [0032]). Hwang further discloses that the cathode tabs (positive uncoated region, 24) and the anode tabs (negative uncoated region, 25) possess apertures (openings, 241a, 241b, 251a, 251b) through which a busbar (bolt, 61) is inserted to electrically connect to the cathode tabs (positive uncoated region, 24) and the anode tabs (negative uncoated region, 25) (Figure 7, [0051, 0052]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify Shiu by combining the cathode tabs (204) together via a method of forming apertures in the cathode tabs and inserting a busbar into the apertures, as taught by Hwang, without undue experimentation and with reasonable expectation of success in producing an electrochemical cell with good electrical connectivity, as it is known in the art as an alternative to the fold-and-bind method of connecting electrode tabs. By doing so, the limitation of Claim 15 requiring that the cathode tabs define an aperture into which the cathode busbar fits, is met. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shiu et al. (US 20160013455A1) as modified by Viavattine (US 20120107670A1), as applied to Claims 16 above, and further in view of Gross et al. (US 20040048149A1). 
In Regards to Claim 17 (Dependent Upon Claim 16):
Shiu as modified by Viavattine discloses the electrochemical cell of Claim 16 as set forth above. Shiu further discloses that the electrochemical cell (stacked battery cell, 100) can be a non-rectangular shape, such as having edges that are curved in a convex manner, in order to better fit the curvature of the device enclosure for use in a particular application, and that the electrochemical cell (stacked battery cell, 100) is housed within a pouch enclosure where the sides of the pouch are folded for adequate sealing (Figure 1, [0005, 0036-0037]).
Shiu does not explicitly disclose an electrode that is rectangular in shape with two corners that are a convex curve and two corners that are a concave curve.
Gross discloses a design for a rectangular shaped electrochemical cell (battery) which is comprised of electrode components which are encapsulated within a flexible pouch (Figure 9, [0024-0025]). Gross further discloses that the corners of the electrochemical cells (i.e. electrode plates) possess a void (chamfer, 22) where the flexible pouch is folded, which serves to improve the reliability and performance of rectangular cells by reducing stress acting upon the electrochemical cells and the flexible pouch (Figure 9, [0029]). Gross further discloses that the voids (chamfer, 22) are rounded, and that the voids (chamfers, 22) are formed in any curve shape such as convex or concave (Figure 9, [0032-0033]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the cathode plates (cathode, 200) and anode plates (anode, 210) disclosed by Shiu to have two corners which comprise a convex curve and two corners which comprise a concave curve as those are known shapes for voids within the art, as taught by Gross, which would serve to reduce the stress upon the electrode plates and the pouch with reasonable expectation in success in improving the reliability and performance of the electrochemical cell (stacked battery cell, 100).  By doing so, the limitation of Claim 17 requiring that two corners of the rectangular shape comprise a convex curve and two corners comprise a concave curve, is met.
Response to Arguments
Applicant’s newly added limitations have been considered along with the applicant’s arguments, filed 3/24/2022, related to the rejections of Claims 8-20 detailed in the last office action. Applicant’s arguments were found persuasive and the previous rejections have been withdrawn in light of the newly amended claims. However, upon further consideration, a new grounds of rejection is made in view of Shiu et al. (US 20160013455A1), Viavattine (US 20120107670A1), Wijayawardhana et al. (US 20130323542A1), Hwang et al. (US 20110123857A1), and Gross et al. (US 20040048149A1). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759